350 S.W.3d 858 (2011)
VILLA WEST, LLC, Respondent,
v.
Louis KLINGERT, Appellant.
No. ED 95523.
Missouri Court of Appeals, Eastern District, Division Four.
October 18, 2011.
Daniel J. Briegel, Union, MO, for appellant.
Gordon R. Upchurch, Union, MO, for respondent.
Before PATRICIA L. COHEN, P.J., GEORGE W. DRAPER III, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Louis Klingert (hereinafter, "Klingert") appeals from the trial court's judgment granting Villa West L.L.C. (hereinafter, "Villa West") a mandatory injunction enjoining Klingert from parking any vehicle on the easement that runs between their properties. Klingert raises three issues on appeal. In his first point, Klingert argues the trial court's judgment was not supported by competent and substantial evidence. In his second and third points, Klingert claims the trial court should have granted him injunctive relief on the claims raised in his counter-petition related to Villa West's use of the easement and removal of soil endangering the lateral support for Klingert's property.
We have reviewed the briefs of the parties, the transcript, and the record on appeal. No error of law appears. The motions taken with the case are denied. An opinion reciting the detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for the order affirming the trial court's decision pursuant to Rule 84.16(b).